Andrias, J. (dissenting).
I agree with Justice Rosenberger that *286the witness Castro is an accomplice as a matter of law. However, I disagree that the trial court should have so charged the jury in the absence of a request for such a charge by the defense. Nevertheless, based upon the trial record, since no reasonable jury could have found to the contrary, the jury’s factual finding that Castro was not an accomplice is against the weight of the credible evidence and defendant’s conviction, which was based solely upon his uncorroborated testimony, should be reversed and the indictment dismissed.